UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4653



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CAREY DEVON WASHINGTON,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:03-cr-00125-BO)


Submitted:     June 11, 2007        Decided:    July 9, 2007


Before WILLIAMS, Chief Judge, DUNCAN, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan Dubois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank DeArmon Whitney, United States Attorney, Anne
Margaret Hayes, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Carey Devon Washington appeals his sentence to 188 months

in prison and five years of supervised release after pleading

guilty to conspiracy to distribute and to possess with intent to

distribute more than fifty grams of cocaine base, in violation of

21 U.S.C. §§ 841(a)(1), 846 (2000).     Washington’s attorney has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), asserting, in his opinion, there are no meritorious grounds

for appeal but raising the issue of whether the district court

erred in sentencing Washington under a de facto mandatory guideline

system preventing the court from giving adequate weight to all of

the sentencing factors under 18 U.S.C. § 3553(a) (2000).       The

Government has not filed an answering brief.       Washington was

advised of his right to file a pro se supplemental brief but has

not done so.   Finding no reversible error, we affirm.

          We will affirm a sentence imposed by the district court

as long as it is within the statutorily prescribed range and

reasonable. United States v. Hughes, 401 F.3d 540 (4th Cir. 2005).

Although the guidelines are no longer mandatory, they must still be

consulted and taken into account when sentencing. United States v.

Booker, 543 U.S. 220, 264 (2005).   In sentencing a defendant, the

district court must:   (1) properly calculate the guideline range;

(2) determine whether a sentence within that range serves the

factors under 18 U.S.C. § 3553(a) (2000); (3) implement mandatory


                               - 2 -
statutory limitations; and (4) explain its reasons for selecting a

sentence, especially one outside the range.             United States v.

Green, 436 F.3d 449, 455-56 (4th Cir.), cert. denied, 126 S. Ct.

2309 (2006).     A sentence within a properly calculated range is

presumed to be reasonable.     Id. at 457.     This presumption can only

be rebutted by showing the sentence is unreasonable when measured

against the § 3553(a) factors. United States v. Montes-Pineda, 445

F.3d 375, 379 (4th Cir. 2006), pet. for cert. filed, __ U.S.L.W. __

(July 21, 2006) (No. 06-5439).             While a district court must

consider the various factors and explain its sentence, it need not

explicitly reference § 3553 or discuss every factor on the record.

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

           Initially, Washington contends this court’s presumption

of reasonableness accorded to post-Booker sentences imposed within

a properly calculated guideline range is unconstitutional.            This

court’s precedent, however, forecloses this argument.           See, e.g.,

Montes-Pineda, 445 F.3d at 379; Johnson, 445 F.3d at 341-42; United

States v. Moreland, 437 F.3d 424, 433 (4th Cir.), cert. denied, 126

S. Ct. 2054 (2006); Green, 436 F.3d at 457.         Because one panel of

this   court   cannot   overrule   another,    we   decline   Washington’s

invitation to ignore established authority.         See United States v.

Chong, 285 F.3d 343, 346-47 (4th Cir. 2002).

           Washington next contends that the district court erred by

failing to give adequate weight to all of the sentencing factors


                                   - 3 -
under 18 U.S.C. § 3553(a) in his case.    We disagree.    First, the

court properly calculated Washington’s advisory guideline range.

The probation officer determined his base offense level was thirty-

two, and she added two levels for obstruction of justice based on

Washington’s failure to appear at his previous sentencing hearing.

With a total offense level of thirty-four and criminal history

category III, the guideline range was 188 to 235 months.    Although

Washington objected to not receiving a reduction for acceptance of

responsibility, the court properly overruled the objection.      See

United States v. Hudson, 272 F.3d 260 (4th Cir. 2001).

          In making its determination, the district court asked

about the details of Washington’s flight and his cooperation with

the Government.   His counsel informed the court that although he

failed to appear for his previous sentencing hearing, he remained

in the area working for a legitimate business.   However, he did not

turn himself in but was apprehended by authorities.      Although he

gave some information to the Government, his efforts to cooperate

were unsuccessful in providing substantial assistance.     The court

sentenced Washington to the low end of his advisory guideline range

based on his cooperation and the significant increase in the range

associated with his non-appearance at sentencing.        On appeal,

Washington contends that the district court failed to give full

weight to the mitigating factors present in his case, namely, the

factors associated with his flight.   However, the court took these


                              - 4 -
factors into account when sentencing him to the low end of his

advisory guideline range, and Washington has not rebutted the

presumption that his sentence is reasonable.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm the district court’s judgment.              This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 5 -